Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered November 25, 2008, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of 372 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The evidence established that defendant was not an agent of the buyer (see generally People v Herring, 83 NY2d 780 [1994]), but instead was a participant in a drug-selling operation, acting as a steerer, salesperson and screener. Concur—Andrias, J.P., Friedman, Catterson, McGuire and Román, JJ.